     Case 3:20-cv-01502-MEM Document 11 Filed 04/19/21 Page 1 of 2




                 UNITED STATES DISTRICT COURT
                MIDDLE DISTRICT OF PENNSYLVANIA

PAUL E. PIECZYNSKI,                    :

                Plaintiff              :   CIVIL ACTION NO. 3:20-1502

          v.                           :        (JUDGE MANNION)

COMMONWEALTH OF PA, et al., :

               Defendants              :


                                 ORDER


    In accordance with the memorandum issued this same day, IT IS

HEREBY ORDERED THAT:


    (1)    The report and recommendation of Judge Arbuckle, (Doc.

           7), is ADOPTED IN ITS ENTIRETY.

    (2)    The plaintiff’s complaint, (Doc. 1), is DISMISSED

           WITHOUT PREJUDICE pursuant to Fed.R.Civ.P. 41.

    (3)    Plaintiff’s “Motion to Confirm Common Law Arbitration

           Award”, (Doc. 6), and “Motion for Relief”, (Doc. 9), are

           DENIED AS MOOT.

    (4)    The objections to the report filed by plaintiff, (Doc. 8), are

           OVERRULED.
             Case 3:20-cv-01502-MEM Document 11 Filed 04/19/21 Page 2 of 2




          (5)      The clerk of court is directed to close this case.




                                               s/ Malachy E. Mannion
                                               MALACHY E. MANNION
                                               United States District Judge

Date: April 19, 2021
20-1502-02-ORDER




                                            -2-
